Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 19-cv-3603-WJM-STV

   TRANSWEST EXPRESS LLC, a Delaware limited liability company,

           Plaintiff,

   and

   PACIFICORP, an Oregon corporation,

           Plaintiff-Intervenor,

   v.

   THOMAS VILSACK, Secretary of the United States Department of Agriculture,
   TERRY CROSBY, Acting Chief of the Natural Resources Conservation Service, and
   CLINT EVANS, State Conservationist for the Colorado State Office of the Natural
   Resources Conservation Service,

           Defendants,

   and

   CROSS MOUNTAIN RANCH LIMITED PARTNERSHIP, a California limited partnership,
   and
   COLORADO CATTLEMEN’S AGRICULTURAL LAND TRUST,

           Defendant-Intervenors.


        ORDER GRANTING DEFENDANTS’ MOTION FOR VOLUNTARY REMAND AND
           MOTION FOR STAY AND DENYING AS MOOT BOTH TRANSWEST’S
            MOTION TO DISMISS CROSS MOUNTAIN’S COUNTERCLAIM AND
             DEFENDANTS’ MOTION TO DISMISS AMENDED CROSS-CLAIM


           Plaintiff TransWest Express LLC (“TransWest”) and Plaintiff-Intervenor

   PacifiCorp seek judicial review under the Administrative Procedure Act, 5 U.S.C. § 706
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 2 of 13




   of the National Resources Conservation Service (“NRCS”)’s approval and funding of the

   Cross Mountain Lower Ranch Conservation Easement (the “Conservation Easement”)

   in December 2014, as well as NRCS’s subsequent refusal to consent to TransWest’s

   condemnation of a portion of the Conservation Easement. (ECF No. 40.)

          This matter is before the Court on the following motions:

   1.     The Motion for Voluntary Remand and Motion for Stay (“Motion for Voluntary

          Remand”), filed by Thomas Vilsack, 1 Secretary of the United States Department

          of Agriculture, Terry Crosby, 2 Acting Chief of NRCS, and Clint Evans, State

          Conservationist for the Colorado State Office of NRCS (collectively,

          “Defendants”) (ECF No. 69);

   2.     TransWest’s Motion to Dismiss Cross Mountain’s Counterclaim (“TransWest’s

          Motion to Dismiss), filed on June 5, 2020 (ECF No. 68); and

   3.     Defendants’ Motion to Dismiss Amended Cross-Claim (“Defendants’ Motion to

          Dismiss), filed on August 27, 2020 (ECF No. 93).

          For the reasons explained below, the Court grants Defendants’ Motion for

   Voluntary Remand and denies as moot TransWest’s Motion to Dismiss Cross

   Mountain’s Counterclaim and Defendants’ Motion to Dismiss Amended Cross-Claim.


          1
            On February 23, 2021, Congress confirmed Thomas Vilsack as the Secretary of the
   United States Department of Agriculture. Pursuant to Federal Rule of Civil Procedure 25(d),
   Vilsack is substituted for Sonny Perdue, former Secretary of the United States Department of
   Agriculture, as the Defendant in this suit.
          2
             Terry Crosby replaced Matthew Lohr as Acting Chief of the National Resources
   Conservation Service. Pursuant to Rule 25(d), Crosby is substituted for Lohr as the Defendant
   in this suit.


                                                  2
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 3 of 13




                                       I. BACKGROUND 3

          Since 2008, TransWest has been actively engaged in developing the TransWest

   Express Transmission Project (“TWE Project”), a high-voltage transmission system that

   includes approximately 730 miles of transmission lines and will provide electric

   transmission infrastructure to support large-scale renewable energy development

   throughout the western United States. (Plaintiff’s Second Amended Complaint, ECF

   No. 40 ¶ 6.)

          Approximately two-thirds of the TWE Project’s transmission line is located on

   federal land managed by the Bureau of Land Management (“BLM”), the U.S. Forest

   Service, and the Bureau of Reclamation. (Id. ¶ 17.) In analyzing the TWE Project, BLM

   and the U.S. Department of Energy’s Western Area Power Administration (“WAPA”)

   worked with 50 cooperating agencies, numerous Indian tribes, and numerous state and

   local agencies to prepare an Environmental Impact Statement (“EIS”) for the TWE

   Project under the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321. (Id.

   ¶ 18.) During the NEPA review process, the agencies “evaluated thousands of miles of

   alternative Project routes to determine the single route that would best mitigate the

   environmental impacts of the Projects as a whole.” (Id.) The Draft EIS, published in

   June 2013, showed BLM’s and WAPA’s plan to route the TWE Project’s transmission

   lines through or immediately adjacent to the lands later included in the Conservation

   Easement. (Id. ¶ 19.)


          3
           The following factual summary is taken from Plaintiff’s Second Amended Complaint
   and Defendants’ Motion for Voluntary Remand, which the Court accepts as true solely for
   purposes of this Order.

                                                3
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 4 of 13




          In July 2011, the United States of America Commodity Credit Corporation

   (“CCC”), acting through NRCS, entered into a Cooperative Agreement with the

   Colorado Cattlemen’s Association Land Trust (“CCALT”), which obligated CCC funds

   for the acquisition of specified conservation easements by CCALT. (ECF No. 69 at 3.)

          In December 2014, NRCS approved and provided approximately $3.3 million of

   federal funding to create the Conservation Easement, which covers approximately

   16,069 acres of property owned by Cross Mountain Ranch LLC (“Cross Mountain”) in

   Moffat County, Colorado. (ECF No. 40 ¶¶ 1, 29.) The Conservation Easement’s

   purpose is to “forever conserve the agricultural productivity of the Protected Property

   and its value for resource preservation and as open space.” (Id. ¶ 30.) “Before

   approving and funding the Conservation Easement, NRCS was aware of the NEPA

   process and BLM’s and WAPA’s ongoing analysis of the most environmentally sound

   route for the TWE Project, including through lands ultimately included within the

   Conservation Easement.” (Id. ¶ 19; see also id. ¶ 39.)

          Despite providing TransWest certain assurances that no conflict existed, in

   December 2019, NRCS refused to formally consent to TransWest’s condemnation and

   use of the transmission easements within the Conservation Easement necessary to

   complete the TWE. 4 (Id. ¶¶ 40–43, 62.)

          TransWest filed this lawsuit on December 19, 2019 and filed a second amended

   complaint on March 20, 2020. (ECF Nos. 1, 40.) TranWest seeks judicial review of two


          4
            Within the Conservation Easement, the TWE Project will require four transmission
   towers, 0.89 miles of transmission centerline, an access road, and a temporary construction
   area, which will collectively occupy less than 30 acres, or less than 0.19% of the total

                                                  4
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 5 of 13




   actions taken by NRCS. First, TransWest seeks review of NRCS’s approval and

   funding of the Conservation Easement, which TransWest alleged occurred in violation

   of NEPA, the Agricultural Conservation Easement Program (“ACEP”), 16 U.S.C. § 3865,

   et. seq., and NRCS’s own regulations under the Farm and Ranch Lands Protection

   Program (“FRPP”), 7 C.F.R. § 1491.4(g)(8). Second, TransWest seeks review of

   NRCS’s subsequent decision in 2019 to withhold consent for TransWest’s

   condemnation of 30 acres of the private property included in the Conservation

   Easement for necessary transmission easements. (ECF No. 40.)

          On January 9, 2020, Cross Mountain, which owns the land subject to the

   Conservation Easement, and CCALT, the grantee, moved to intervene in this action to

   protect their property interests and prevent modifications to the Conservation Easement.

   (ECF No. 20.)

          Thereafter, on February 5, 2020, PacifiCorp moved to intervene in this action.

   (ECF No. 34.) Like TransWest, PacifiCorp seeks to construct a transmission line that

   crosses the Conservation Easement (the “Gateway Project”), which is being blocked by

   the NRCS. (Id. at 3, 5; ECF No. 61.)

                   II. DEFENDANTS’ MOTION FOR VOLUNTARY REMAND

          In the Motion for Voluntary Remand, the Defendants seek a voluntary remand of

   NRCS’s decisions to approve the Conservation Easement Deed and accept a property

   interest in the Conservation Easement on behalf of the United States, and a 60-day stay

   of the case so that NRCS may further review those decisions. (ECF No. 69.)


   Conservation Easement area. (Id. ¶ 37.)

                                              5
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 6 of 13




          PacifiCorp represents that it “supports the Motion and believes it is the

   appropriate procedure at this juncture.” (ECF No. 78 at 2.) However, TransWest, Cross

   Mountain, and CCALT oppose Defendants’ request. (ECF Nos. 77, 120.)

   A.     Voluntary Remand

          “Administrative agencies have an inherent authority to reconsider their own

   decisions, since the power to decide in the first instance carries with it the power to

   reconsider.” Trujillo v. Gen. Elec. Co., 621 F.2d 1084, 1086 (10th Cir. 1980) (citing

   Albertson v. Fed. Commc’ns Comm’n, 182 F.2d 397, 399 (D.C. Cir. 1950)). Federal

   courts may grant agency motions for voluntary remand, “preferring to allow agencies to

   cure their own mistakes rather than wasting the courts’ and the parties’ resources

   reviewing a record that both sides acknowledge to be incorrect or incomplete.” Ethyl

   Corp. v. Browner, 989 F.2d 522, 524 (D.C. Cir. 1993); see also Central Power & Light

   Co. v. United States, 634 F.2d 137, 145 (5th Cir. 1980) (recognizing that a “voluntary

   remand” is a request by an agency for remand without judicial consideration of the

   merits whereas a “court-generated remand” is a “remand after consideration of the

   merits”).

          Specifically, courts have recognized that voluntary remand is generally

   appropriate: (1) when new evidence becomes available after an agency’s original

   decision was rendered, see, e.g., Ethyl Corp, 989 F.2d at 523–24 (granting an agency’s

   motion for voluntary remand where the agency admitted that new evidence developed

   that undermined the stated basis for its action), or (2) where “intervening events outside

   of the agency’s control” may affect the validity of an agency’s actions, SKF USA Inc. v.

                                                6
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 7 of 13




   United States, 254 F.3d 1022, 1028 (Fed. Cir. 2001). Even in the absence of new

   evidence or an intervening event, however, courts retain the discretion to remand an

   agency decision when an agency has raised “substantial and legitimate” concerns in

   support of remand. Sierra Club v. Van Antwerp, 560 F. Supp. 2d 21, 23 (D.D.C. 2008).

   As the Sixth Circuit recognized, “when an agency seeks a remand to take further action

   consistent with correct legal standards, courts should permit such a remand in the

   absence of apparent or clearly articulated countervailing reasons.” Citizens Against

   Pellissippi Parkway Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th Cir. 2004).

   “Otherwise, judicial review is turned into a game in which an agency is ‘punished’ for

   procedural omissions by being forced to defend them well after the agency has decided

   to reconsider.” Id.

   B.     Analysis

          The Defendants request a voluntary remand so that NRCS can “reexamine its

   decisions to (1) approve the [Conservation Easement] Deed; and (2) accept the

   property interests conveyed to the United States” and determine whether these actions

   are “consistent with applicable laws, regulations, and policies.” (ECF No. 69 at 10.)

          Evans signed a declaration in which he represents that NRCS “believes its

   analysis and findings are not fully documented in the administrative record,” and raises

   the possibility that “the documented record does not provide an adequate basis for

   judicial review” and “its actions may have been in error.” (ECF No. 69-1 at 4 ¶ 16.)

   Specifically, Defendants represent “that the administrative record does not adequately

   explain the following” questions:

                                               7
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 8 of 13




          •      How NRCS reached the conclusion that the Deed should not
                 include an exception from the prohibition on construction of
                 transmission lines to allow construction of the TWE and
                 Gateway transmission line projects to proceed;

          •      NRCS’s understanding of the intended effect of the
                 ambiguous language in Clause 31 of the [C]onservation
                 [E]asement [D]eed providing for consent to condemnation by
                 NRCS “involving the property”;

          •      How the changes in statutory and regulatory authorities that
                 occurred between the time the cooperative agreement was
                 modified in September of 2013 and when the Deed was
                 approved in December of [2014] applied to decisions made
                 by NRCS during that time; and

          •      NRCS’s knowledge and understanding of the legal and
                 technical feasibility of locating the TWE and Gateway
                 transmission lines to avoid the Property, and of the
                 environmental effects of constructing the transmission lines
                 on any such alternative routes. It is not clear how
                 information available at the time, including the analysis of
                 environmental effects from the Draft Environmental Impact
                 Statement prepared by the BLM and [WAPA] for the
                 transmission lines was considered.

   (ECF No. 69 at 11; ECF No. 69-1 at 4 ¶ 17.)

          1.     Cross Mountain and CCALT’s Opposition

          Cross Mountain and CCALT object to the Motion, arguing that reconsideration is

   untimely as NRCS’s funding of the Conservation Easement was approved nearly seven

   years ago, and “Intervenors relied on the approval, and their property rights were

   vested.” (ECF No. 77 at 10.)

          The “reasonableness of an agency’s reconsideration implicates two opposing

   policies: the desirability of finality on one hand and the public’s interest in reaching what,

   ultimately, appears to be the right result on the other.” Mactal v. Chao, 286 F.3d 822,

                                                 8
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 9 of 13




   826 (5th Cir. 2002) (internal quotation marks omitted). “An agency may not reconsider

   its own decision if to do so would be arbitrary, capricious, or an abuse of discretion.” Id.

   (citing 5 U.S.C. § 706(2)(A).) While there is no “hard and fast rule regarding what

   constitutes ‘reasonable time’ with respect to voluntary remand,” courts must “analyze

   the facts of each case in an effort to reach an equitable outcome.” Frito-Lay, Inc. v.

   U.S. Dep’t of Labor, 20 F. Supp. 3d 548, 555 (N.D. Tex. 2014) (collecting cases)

          While it is true that several years have passed since NRCS decided to approve

   the Conservation Easement Deed and accept the property interests conveyed to the

   United States, the Court cannot on the record before it conclude that Defendants’

   request for voluntary remand is untimely, or an arbitrary and capricious act. After all,

   Defendants filed the Motion not long after the lawsuit was filed when they determined

   that NRCS’s analysis and findings may not be fully documented in the administrative

   record.

          Cross Mountain and CCALT next argue that remand should be denied because

   Defendants’ request is not made is good faith and that they will suffer prejudice as a

   result of NRCS’s reconsideration. (ECF No. 77 at 10.) They speculate that Defendants

   are undertaking a “gerrymandered reconsideration process,” that “NRCS has clearly

   succumbed to political pressure to give TransWest what it wants,” and that “TransWest,

   PacifiCorp and the Federal Defendants are now attempting to eliminate Intervenors’

   property interests without the case ever being heard on the merits.” (Id. at 3–4, 13.)

   However, despite their speculation and rhetoric, Cross Mountain and CCALT do not

   provide any credible evidence suggesting that Defendants are acting in bad faith. Nor

                                                9
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 10 of 13




    do they provide any evidence that Defendants’ request for remand is based on a mere

    change in policy preferences.

           Significantly, despite Cross Mountain and CCALT’s contentions, the Court finds

    that no party will be prejudiced were it to grant Defendants’ request for voluntary

    remand. Because Defendants estimate that they can complete their reconsideration

    within 60 days (ECF No. 69 at 12), the delay will not materially affect or delay this

    litigation. “Should NRCS affirm its prior decision on remand, the litigation can proceed,

    and [TransWest] and PacifiCorp can pursue other relief” without prejudice. (Id.)

    Conversely, if NRCS changes its decision on remand, Cross Mountain and CCALT will

    have the opportunity to seek judicial review of the reconsidered final agency decision,

    and as a consequence they will not be deprived of an opportunity to be heard.

           Moreover, remand is the most efficient use of judicial resources. To the extent

    that NRCS’s analysis and findings are not fully documented in the administrative record,

    it is appropriate to allow NRCS the opportunity to reanalyze its own decisions “rather

    than wasting the [Court’s] and the parties’ resources reviewing a record” that may be

    incomplete or inaccurate. Ethyl Corp., 989 F.2d at 524; see also Nat. Res. Def. Council

    v. U.S. Dep’t of Interior, 275 F. Supp. 2d 1136, 1141 (C.D. Cal. 2002) (explaining that

    voluntary remand “promotes judicial economy by allowing the relevant agency to

    reconsider and rectify an erroneous decision without further expenditure of judicial

    resources”).

           Thus, the Court finds Cross Mountain and CCALT’s arguments against voluntary

    remand to be unavailing.

                                                10
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 11 of 13




           2.     TransWest’s Opposition

           TransWest opposes Defendants’ Motion for Voluntary Remand on the basis that:

    (1) the parties have completed their merits briefing and “remand will only delay the

    ultimate resolution of this case”; and (2) remand without vacatur is inappropriate. (ECF

    No. 120.)

           However, the fact that the parties have briefed the merits of this action does not

    weigh against granting remand. As explained above, the delay involved with the

    requested remand is minimal. To the extent Defendants do not amend their prior

    decision-making on remand, there is no prejudice to the current action as the Court will

    analyze the arguments that have already been briefed. Moreover, as previously noted,

    in the event the NRCS upon reconsideration issues a revised final agency decision, all

    parties retain their right to challenge the reconsidered decision. In such event the

    parties’ current merits briefing will no doubt analyze numerous issues common to both

    sets of final decisions, and thus most surely will not have been prepared for naught.

           The Court also disagrees that vacatur is required at this stage. As set forth in

    Allied-Signal, Inc. v. United States Nuclear Regulatory Commission, 988 F.2d 146 (D.C.

    Cir. 1993), the decision whether to vacate depends on the seriousness of the

    deficiencies in the agency’s decision and “the disruptive consequences of an interim

    change that may itself be changed.” Id. at 150–51. If the Court were to remand with

    vacatur, the Court would irrevocably disrupt the status quo. Such a vast reshuffling of

    the parties’ interests would be plainly inappropriate at this stage, particularly because

    the Court has not yet made any findings about whether the NRCS’s actions were

                                                11
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 12 of 13




    erroneous.

           Thus, for the reasons set forth above, the Court will remand the action without

    vacatur to preserve the status quo while the Defendants reconsider their decisions to

    approve the Conservation Easement Deed and accept the property interests conveyed

    to the United States.

           3.     Stay of Proceedings

           Defendants have requested a 60-day stay of this case “with the expectation that

    it will complete the remand within that period, or be required to seek and justify

    extension of the stay if it does not.” (ECF No. 69 at 12.)

           The Court will grant a 60-day stay for good cause shown. To keep the parties

    and the Court apprised of their progress, Defendants shall file a status report 45 days

    after the date of this Order to advise the Court whether it appears that they will complete

    their remand as scheduled, or whether it appears that a short extension beyond the 60-

    day stay is necessary.

                                     II. MOTIONS TO DISMISS

           In light of the fact that Defendants are voluntarily and on their own motion

    reconsidering their agency decision, that agency decision is no longer final. The

    motions to dismiss Cross Mountain and CCALT’s cross and counterclaims (ECF Nos.

    68, 93) are both directed at this superseded final agency decision. As a consequence

    these Motions are denied as moot without prejudice to refiling, if appropriate, after

    NRCS completes its reconsidered analysis on remand.




                                                12
Case 1:19-cv-03603-WJM-STV Document 128 Filed 03/19/21 USDC Colorado Page 13 of 13




                                     III. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

    1.   Defendants’ Motion for Voluntary Remand and Motion for Stay (ECF No. 69) is

         GRANTED;

    2.   This action is STAYED for 60-days pending resolution of NRCS’s voluntary

         remand;

    3.   Defendants are DIRECTED to file a status report 45 days from the date of this

         Order to advise the Court whether it appears that it will complete its

         reconsideration on remand as scheduled;

    4.   TransWest’s Motion to Dismiss Cross Mountain’s Counterclaim (ECF No. 68) is

         DENIED AS MOOT; and

    5.   Defendants’ Motion to Dismiss Amended Cross-Claim (ECF No. 93) is DENIED

         AS MOOT.


         Dated this 19th day of March, 2021.
                                                    BY THE COURT:



                                                    ______________________
                                                    William J. Martinez
                                                    United States District Judge




                                               13
